ACCEPTED
                                                                                                                14-15-00586-CV
                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                           12/1/2015 3:31:50 PM
                                                                                                          CHRISTOPHER PRINE
                                                                                                                         CLERK



                                                                                    Sean D. Jordan
                                                                                    512-236-2281 (Direct Dial)
                                                                                             FILED
                                                                                    512-391-2101     IN Fax)
                                                                                                  (Direct
                                                                                     14th COURT OF APPEALS
                                                                                    sjordan@jw.com
                                           December 1, 2015                             HOUSTON, TEXAS
                                                                                     12/1/2015 3:31:50 PM
Via E-filing
Christopher A. Prine, Clerk, Fourteenth Court of Appeals                             CHRISTOPHER A. PRINE
                                                                                              Clerk
301 Fannin, Suite 245
Houston, Texas 77002

       Re:     Court of Appeals Number:           14-15-00586-CV
               Trial Court Case Number:           2014-11062
       Style: Fairfield Industries, Inc. d/b/a FairfieldNodal v. EP Energy E&P Company, L.P.
              f/k/a El Paso E&P Company, L.P.
               PROOF OF PAYMENT FOR CLERK’S RECORD

Dear Mr. Prine:

        On November 23, 2015, the Court requested that, within fifteen days, arrangements be
made to pay the balance due for the clerk’s record for the above-referenced appeal, and that
proof of payment for the record be provided to the Court. This letter confirms that Appellant
Fairfield Industries, Inc. d/b/a FairfieldNodal made arrangements to pay for the clerk’s record,
and that full payment for the preparation of the clerk’s record has been made.

       Specifically, on November 23, 2015, trial counsel for Appellant submitted a check to the
Harris County District Clerk’s Office for the balance due for the clerk’s record. True and correct
copies of the letter transmitting the check, the check itself, and a receipt showing that the check
was received, are attached hereto as “Attachment 1.”

        The Harris County District Clerk’s website confirms that full payment for the balance
due for the clerk’s record was received on November 23, and that no further monies are due for
the preparation of the record. A true and correct copy of the “Transaction Detail” page for this
case on the Harris County District Clerk’s website, confirming payment of the balance due for
the clerk’s record, is attached hereto as “Attachment 2.”

        Should the Court require any further information regarding payment for the clerk’s
record, the undersigned will provide it upon request.
                                                  Sincerely,




                                                  Sean D. Jordan
cc:    All counsel of record (via e-service)
             100 Congress Avenue, Suite 1100, Austin, TX 78701 | www.jw.com | Member of GLOBALAW™
ATTACHMENT 1
                                                                              Baker & Hostetler LLP
                                                                              811 Main Street
                                                                              Suite 1100
                                                                              Houston, TX 77002-6111

                                                                              T 713.751.1600
                                                                              F 713.751.1717
November 23,2015                                                              www.bakerlaw.com
                                                                              Glen Shu
                                                                              direct dial: 713.646.1362
                                                                              gshu@Bakerlaw.com
VIA HAND DELIVERY
Mr. Chris Daniel
District Clerk - Harris County
Civil Post Trial Department
ATTN: Phyllis Washington
201 Caroline, Suite 250
Houston, Texas 77002

Re:      Cause No. 2014-11062-7; Fairfield Industries, Inc. d/b/a FairfieldNodal v. EP
         Energy E&P Company, L.P. f/k/a El Paso E&P Company, L.P.; In the 157th
         Judicial District Court of Harris County, Texas

             PAYMENT FOR PREPARATION OF CLERK'S RECORD

Dear Ms. Washington:

We are in receipt of your letter dated November 20, 2015, which I received today,
regarding request for payment of the balance for preparation of the Clerk's Record.
Enclosed please find a firm check in the amount of $1,938.00 on behalf of Plaintiff
Fairfield Industries, Inc. d/b/a FairfieldNodal.

Sincerely,




         Atlanta    Chicago    Cincinnati   Cleveland    Columbus      Costa Mesa   Denver
      Houston    Los Angeles   New York     Orlando     Philadelphia   Seattle   Washington, DC

                                                                               Attachment 1
PAYEE NAME: CHRIS DANIEL HARRIS COUNTY DISTRICT CLERK                                                                  CHECK DATE: 11/23/15
PAYEENUMBER: 00042214.3                                                                                                CHECK NO.   362225

Baker & Hostetler LLP                              3200 PNC CENTER, 1900 EAST 9th STREET, CLBVELAND, OH 44114-3482

             If you have questions regarding this check, please contact our Accounts Payable department at (216) 861-6749 or bhfwap@bak~rlaw.com


693302              Requested By: Shu Glen

  INVOICE                  INVOICE                                     INVOICE DESCRIPTION                                                         AMOUNT
  NUMBER                     D4TE                                                                                                                                        I


 HCDC-112315               11-20-2015         CRINV Balance of cost for Clerk's Record SEND TO C                                                            1,938.00 )
                                              Stevens                          /
                                                                                         '
                                                                                                               TOTAL                           $            1,93S.OO




                                          )


                                                                       I

                                                                           \

                                )




         )



                                                                                                                                                            \
                                                                                                                                              DETACH BEFORE DEPOSITING




                                                                                                               Ti; f··:;:·:··;;: ·: .. · :·
                                                                                                               b;t..tb,'                                       ;1i;3.t1~\·/'
                                                                                                             •· · !MciuNi:$·····.             .· .·. · · ·. . :j
                                                                                                                                                          .J;~;o~·        .:;
    HoustonExpress_Order31 2577                                                                                        Page 1 of 1




      lfXUSTON/                                                 Order #         312577           1111111111111111111 IIIII
                   PRESS                                        Placed:         11/23/2015 2:50 PM
      Houston Express                                           Customer:         Ba ker & Hostetler LLP
      713-869-0100                                              Ordered By:       Cris Stevens
      PICK UP
      COMPANY                                                              CONTACT
      Baker Hostetler                                                      Cris Stevens
      ADDRESS                                                              PHONE
      811 Main St Suite 1100                                               (713) 276-1613
      CITY                                                                 ZIP CODE
          Houston                                                          77002

      DROP OFF
      COMPANY                                                              CONTACT
          District Clerk - Civil Post Trial Dept.                          Phy llis Washington
      ADDRESS                                                              PHONE
      201 Caroline St Suite 250
      CITY                                                                 ZTPCODE
      Hou;:ton                                                             7700'2 -               -
-
          DATE                                                            SERVICE TYPE
          ll /23/2015                                                     Super
      SPECIAL INSTRUCTIONS                                                DESCRIPTION

                                                                       one regular envelope


      QUANTITY                                                            WEIGI-IT
      1
      CLIENT REFERENCE                                                    USER REFERENCE
      57932-20
      C       Roundtrip                                 O No Signature Required

      Received By:                                                   Date:                                 Time:
          X ~~~«'/~ U-/~r.-~77-                                                                                 3' ~
      Printed Name:
          X
      Driver:
               X
                                         J-tfg CK::";
     ·•    Co11n..:ctctl   ('nur:'-"r~   n•                                                               0   l·ntlt;s;:r",r>!u   H •!l~ :\1




                                                                                                              Attachment 1
    http ://orders. 4 houstonex press. com/Rep orts!Repo1.1.Viewer.aspx                                                llfl ~/20 1 5
ATTACHMENT 2
                                                 HARRIS COUNTY DISTRICT CLERK
                                                        TRANSACTION DETAIL



201411062-7 - FAIRFIELD INDUSTRIES INC (DBA FAIRFIELDNODAL) VS. EP ENERGY E&P COMPANY L P (FORMERLY
KNOWN AS EL PA

      Date         Register #     Receipt #      Court Cost        Amount Paid           Amount Due                   Action Type                Due Type
      11/20/2015            52           12950       $3,938.00          $3,938.00                  $0.00 ADDITIONAL FEES                   Paid


Assessed Fees
Fee Code         Description                                        Quantity         Unit Price          Assessed           Collected           Due
119              TRANSCRIPT                                                      1         $3,938.00            $3,938.00           $3,938.00            $0.00


Payments
Cust ID          Customer              Type               Date                Trans ID           Reg #        Rec #         Amt Applied         Payment Amt
LFI82436         BAKER & HOSTETLER LLP Check                     11/20/2015          208892604           52       12950        $2,000.00              $2,000.00

           Fee Code      Description                                           Date               Amount
           119           TRANSCRIPT                                                  11/23/2015               $2,000.00

Cust ID          Customer              Type               Date                Trans ID           Reg #        Rec #         Amt Applied         Payment Amt
LFI82436         BAKER & HOSTETLER LLP Check                     11/23/2015          208896137           52       12962        $1,938.00              $1,938.00

           Fee Code      Description                                           Date               Amount
           119           TRANSCRIPT                                                  11/24/2015               $1,938.00




                                                                                                                          Attachment 2